Appeal from a judgment of the Niagara County Court (Matthew J. Murphy, III, J.), rendered April 3, 2014. The judgment convicted defendant, upon his plea of guilty, of assault in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his guilty plea, of assault in the second degree (Penal Law § 120.05 [1]). The record establishes that defendant knowingly, voluntarily, and intelligently waived his right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and his challenge to the severity of the sentence is encompassed by that valid waiver (see People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]). Present— Scudder, P.J., Centra, Lindley, Valentino and Whalen, JJ.